Reasons for Allowance
1.	After further review and consideration of Appellants pre-brief appeal conference of 04/05/22 and searching juxtaposed prior art, Examiner is hereby placing claims 1 – 17 in condition for Allowance.

The following is an Examiner’s statement of reasons for allowance. 
The prior art of record does not teach or fairly suggest at least:

“…storage to store machine-readable instructions, wherein execution of the machine-readable instructions by the processor causes the processor to:
receive an update capsule via a firmware update interface, the update capsule including a device identifier and a payload, the payload including data that is different from a firmware update, and execute a virtual device handler, based on the device identifier, to process the payload.…”, as best illustrated by FIG. 4, and in such a manner as recited in independent claims 1, 6 and 11.
Therefore, claims 1 – 17 are in condition for allowance.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Chuck O Kendall/
Primary Examiner, Art Unit 2192